The petitioner, Claude H. Castlebury, filed in this court June 20, 1927, a petition wherein he avers that he is illegally restrained of his liberty by W.B. Walker, sheriff of Pontotoc county, and that his unlawful imprisonment consists in this, to wit, that a warrant of commitment was issued by H.J. Brown, a justice of the peace in and for Ada township, Pontotoc county, upon a preliminary examination had upon a complaint, wherein petitioner was charged with the murder of Joe Correll, in said county, on or about the 14th day of June, 1927, by shooting him with a pistol.
It is further averred that, under the evidence introduced on said examination, petitioner was entitled to be discharged from custody, for the reason that there was no competent or legal evidence introduced on said preliminary examination showing the commission of the crime of murder. However, petitioner admits that he killed the said Joe Correll, but states that the act was justifiable homicide, and that he killed said Joe Correll in protecting his life, home, and property and did so on petitioner's own premises, in the act of protecting himself from assault and to prevent deceased from forcibly entering his home.
Petitioner further avers that he is now in an advanced stage of tuberculosis, induced from gas, and that he has had frequent hemorrhages, which is shown by six doctor certificates attached hereto, each stating, further, that to leave him incarcerated in jail will endanger his life.
It is further averred that, owing to the absence of the district judge, he is unable to get a hearing on his petition for bail in the district court aforesaid, and praying that, if the court should be of the opinion that the evidence should be sufficient to hold petitioner on a charge *Page 81 
of murder, he be admitted to bail, fixed at a reasonable amount, for the reason that the proof of his guilt is not evident nor the presumption thereof great.
On June 21, 1927, the cause was heard, and upon a consideration of the evidence presented we are of the opinion that the evidence adduced upon the preliminary examination was sufficient to warrant the committing magistrate to hold petitioner for trial for the crime of murder.
It is our opinion also, under the testimony submitted and the facts and circumstances in the case, that bail should be allowed.
It is therefore ordered that petitioner be admitted to bail in the sum of $20,000, bond to be conditioned as by law required, and to be approved by the court clerk of Pontotoc county.
EDWARDS and DAVENPORT, JJ., concur.